Citation Nr: 1146840	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  08-11 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a left shoulder injury. 

2.  Entitlement to service connection for a bilateral hearing loss disability. 

3.  Entitlement to service connection for bilateral tinnitus. 

4.  Entitlement to service connection for residuals of a right ear drum injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from November 1959 to February 1962.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  By that rating action, the RO denied service connection for residuals of a left shoulder injury, bilateral hearing loss disability, bilateral tinnitus, and residuals of a right ear drum injury.  The Veteran appealed the RO's December 2006 rating action to the Board. 

In January 2010, the Veteran testified before the undersigned at a videoconference hearing in Muskogee, Oklahoma.  A copy of the hearing transcript is of record.  At the hearing, the Veteran waived initial RO consideration of VA treatment and examination records, dated in February 2008 and September 2009, respectively, which were received after the July 2009 statement of the case.  38 C.F.R. § 20.1304 (2011). 

In March 2010, the Board remanded the Veteran's appeal to the RO for additional development.  The appeal has returned for appellate consideration. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board has determined that prior to further appellate review of the service connection claims on appeal, additional evidentiary development is warranted; specifically, to have the October 2010 VA examiner provide a supplemental opinion that addresses the questions requested by the Board in its March 2010 remand directives regarding the Veteran's claim for service connection for residuals of a left shoulder injury.  In addition, a remand is necessary in order to afford the Veteran VA audiological and ear, nose and throat examinations to determine the etiology of his bilateral hearing loss for VA compensation purposes and claimed bilateral tinnitus and residuals of an injury to the right ear drum.

Regarding his left shoulder disability, in its March 2010 remand directives, the Board requested that the VA examiner provide, in part, an opinion as to whether "it is at least as likely as not that the Veteran's current left shoulder injury was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by a disease or injury in service."  In response to the Board's March 2010 directives, VA examined the Veteran in October 2010.  After a claims file review and physical evaluation of the Veteran's left shoulder, the VA examiner concluded that his left shoulder condition with degenerative changes was less likely related to the muscle strain in service and was more likely related to wear and tear process related to his age.  The examiner's rationale was that the Veteran's left shoulder condition improved with physical therapy during service and that his December 1961 service separation examination report was negative for any complaints of a shoulder condition.  The October 2010 VA examiner, however, did not provide an opinion as to the preexisting component, if any, of the Veteran's left shoulder condition as directed by the Board in its March 2010 remand directives.  (See March 2010 remand directives page (pg.) 5)). 

The United States Court of Appeals for Veterans Claims has determined that a remand by the Board confers upon a claimant, as a matter of law, the right to compliance with remand orders.  See Stegall v. West, 11 Vet. App. 268, 270-71   (1998).  The absence of the requested information constitutes a procedural defect requiring a further remand.  38 C.F.R. § 19.9 (2011).  Consequently, the Board finds that additional development is required prior to final Board adjudication of the claim on appeal.  See 38 C.F.R. § 4.2 (2011) (if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.)

Regarding his claims for service connection for a bilateral hearing loss disability, tinnitus and residuals of an injury to the right ear drum, the Veteran contends that they are the result of having been exposed to explosions and loud machinery (e.g., lawn mowers) without hearing protection during active military service.  (See Transcript (T.) at pages (pgs.) 3-6)).  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

Certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011) . 

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz  is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385  (2010). 

The Veteran's service treatment records (STRs) are negative for any complaints, treatment or diagnosis of any hearing loss for VA purposes in accordance with 38 C.F.R. § 3.385 (2011), tinnitus or injuries to the right ear.  However, the Veteran's DD-214 shows that he served as a duty foreman.  The Board finds that the Veteran's contentions of having been exposed to in-service acoustic trauma are consistent with the circumstances of his service as a duty foreman.  Thus, his exposure to claimed acoustic trauma is deemed to have occurred.  38 U.S.C.A. § 1154(a) (West 2002). 

The pertinent post-service VA and private medical evidence of record reflects that the Veteran has a bilateral hearing loss disability for VA purposes.  Id.  (See July 2010 VA treatment record).  These reports also contain the Veteran's consistent history of having been exposed to explosions during military service.  When seen by a private clinician in November 2006, the Veteran gave a history with respect to his in-service acoustic trauma that is consistent with that previously reported herein.  He also indicated that he had some post-service noise exposure when he worked for the county and used equipment for making roads.  The Veteran reported having a "bad stinging sensation" in his right ear upon descent in a plane one year previously.  VA has diagnosed the Veteran with chronic suppurative otitis media with subtotal left tympanic membrane perforation and right ear tympanic membrane perforation in April and August 2010, respectively.  These same medical records are negative for any complaints or treatment related to tinnitus.  The Veteran, however, reported symptoms of ringing and tingling in the ears during his January 2010 Board hearing. 

The record does not reflect that the Veteran has ever been evaluated by a VA audiologist and ear, nose and throat specialist to determine the etiology of his bilateral hearing loss disability, claimed bilateral tinnitus and residuals of an injury to the right ear drum.  Contemporaneous evidence of ongoing bilateral hearing loss, tinnitus and residuals of an injury to the right ear in the years following service is not of record, but the Veteran has suggested that there was a continuity of symptoms.  Accordingly, audiological and ear, nose and throat examinations and opinions are needed to determine whether the Veteran's current bilateral hearing loss disability for VA purposes, claimed bilateral tinnitus and residuals of an injury to the right ear are related to his in-service acoustic trauma.  38 U.S.C.A. § 5103A(d). 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Copies of updated treatment records should be obtained and added to the claims file.

2.  Following completion of the above, return the claims file to the examiner who conducted the October 2010 VA examination and authored an opinion.  If the VA examiner who authored the October 2010 opinion is not available, the claims file must be made available to another appropriate health care provider who will provide the following opinion:  After a review of the claims file, the author of the October 2010 VA opinion or other health care provider MUST provide an opinion to the following questions: 

(i) On the basis of the clinical record, can it be concluded with clear and unmistakable certainty that the Veteran's currently diagnosed left shoulder disability preexisted his entry into active military service? and 

(ii) If a left shoulder disability did clearly and unmistakably preexist service, can it be concluded with clear and unmistakable certainty that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease? 

In formulating the foregoing opinion, the October 2010 VA examiner or other health care provider must comment on the treatment in May 1959 for neck and shoulder pain, as recorded in a private doctor's statement, which is included in the Veteran's service treatment records. 

If the October 2010 examiner or other health care provider cannot provide an opinion without resorting to speculation, he or she should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The AMC/RO must ensure that the above-cited directives are accomplished. 

If the author of the October 2010 VA opinion or other appropriate health care provider determines that a current examination of the Veteran is required in order to provide a reasoned opinion, an examination should be conducted, to include any appropriate tests, and a copy of the examination report must be associated with the claims file.  If such an examination is conducted, the claims folder, and a copy of this remand, must be reviewed by the examiner in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated. 

If an examination is scheduled for the Veteran's left shoulder disability, the AMC/RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  Following completion of the development requested in paragraph 1, above, schedule the Veteran for a VA audiological examination to determine the etiology of his bilateral hearing loss disability.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.  The examiner should provide an opinion to the following question: 

Is any current bilateral hearing loss disability etiologically related to the Veteran's in-service acoustic trauma, or had its onset during, the Veteran's period of military service or within the initial post-service year? 

The examiner is hereby notified that the Veteran's exposure to in-service acoustic trauma is presumed.  He or she is advised that the Veteran is competent to report injuries as well as symptoms, and that his reports must be considered in formulating the requested opinion.  The examiner is also advised that the absence of clinical evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion. 

If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

A complete rationale must be supplied for any opinion rendered. 

4.  Following completion of the development requested in paragraph 1, above, schedule the Veteran for a VA examination with an ear, nose and throat practitioner to determine the etiology of any current tinnitus and residuals of an injury to the right ear drum.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.  The examiner must provide a response to the following question: 

Are any current tinnitus and residuals of an injury to the right ear drum etiologically related to the Veteran's in-service acoustic trauma, or had its onset during, the Veteran's period of military service? 

The examiner is hereby notified that the Veteran's exposure to in-service acoustic trauma is presumed  He or she is advised that the Veteran is competent to report injuries as well as symptoms, and that his reports must be considered in formulating the requested opinion.  The examiner is also advised that the absence of clinical evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion. 

If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

A complete rationale should be given for all opinions and conclusions expressed.

5.  Thereafter, the AMC/RO should re-adjudicate the Veteran's claims for service connection for a left shoulder disability, bilateral hearing loss disability, tinnitus, and residuals of an injury to the right ear drum, in light of all of the evidence of record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case ("SSOC"). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal. An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

